Appeal from the -United States Circuit Court, of Appeals for the Ninth Circuit.

Per Curiam.

Dismissed for the want of jurisdiction. 132 Fed. Rep, *612878; 138 Fed. Rep. 775; Barry v. Mercein, 5 How. 103, 120; Kurtz v. Moffitt, 115 U. S. 487; Lau Ow Bew v. United States, 144 U. S. 47, 58; Western Union Telegraph Company v. Ann Arbor Railroad Company, 178 U. S. 239; Farrell v. O’Brien, 199 U. S. 89; Fong Yue Ting v. United States, 149 U. S. 698, 730; Chin Bak Kan v. United States, 186 U. S. 193; Tom Hong v. United States, 193 U. S. 517; Turner v. Williams, 194 U. S. 279.
Mr. John M. Thurston for appellant. The Attorney General and The Solicitor General for appellee.